 


109 HR 5149 IH: Eastern Sierra Rural Heritage and Economic Enhancement Act
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5149 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. McKeon introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To maintain the rural heritage of the Eastern Sierra and enhance the region’s tourism economy by designating certain public lands as wilderness and certain rivers as wild and scenic rivers in the State of California, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Eastern Sierra Rural Heritage and Economic Enhancement Act. 
2.Definition of secretary In this Act, the term Secretary means— 
(1)with respect to land under the jurisdiction of the Secretary of Agriculture, the Secretary of Agriculture; and 
(2)with respect to land under the jurisdiction of the Secretary of the Interior, the Secretary of the Interior. 
3.Designation of wilderness areasIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) the following areas in the State of California are designated as wilderness areas and as components of the National Wilderness Preservation System: 
(1)Hoover wilderness addition 
(A)DesignationCertain land in the Humboldt-Toiyabe National Forest, comprising approximately 39,680 acres, as generally depicted as Area C on the map entitled Hoover Proposed Wilderness Addition and dated August 8, 2005, is incorporated in, and shall be deemed to be a part of the Hoover Wilderness as designated by Public Law 88–577.  
(B)Operation and maintenance of Piute CabinThe designation under subparagraph (A) shall not preclude operation and maintenance of the existing historic Piute Cabin, located in the western portion of the Hoover Wilderness Addition, in the same manner and degree in which operation and maintenance of such cabin were occurring as of the date of introduction of this Act. 
(C)No restriction on certain activitiesThe designation under subparagraph (A) is not intended to restrict the ongoing activities of the adjacent United States Marine Corps Mountain Warfare Training Center on lands outside the wilderness under agreement with the Secretary. 
(2)Emigrant wilderness additionCertain land in the Humboldt-Toiyabe National Forest, comprising approximately 640 acres, as generally depicted as Area D on the map entitled Hoover Proposed Wilderness Addition and dated August 8, 2005, is incorporated in, and which shall be deemed to be a part of the Emigrant Wilderness as designated by Public Law 88–577. 
4.Administration of wilderness areas 
(a)ManagementSubject to valid existing rights, each area designated as wilderness by this Act shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) except that— 
(1)any reference in that Act to the effective date shall be considered to be a reference to the date of the enactment of this Act; and 
(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary that has jurisdiction over the wilderness. 
(b)Map and description 
(1)In generalAs soon as practicable after the date of the enactment of this Act, the Secretary shall file a map and legal description of each wilderness area designated by this Act with— 
(A)the Committee on Resources of the House of Representatives; and 
(B)the Committee on Energy and Natural Resources of the Senate. 
(2)Force of lawA map and legal description filed under paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary may correct errors in the map and legal description. 
(3)Public availabilityEach map and legal description filed under paragraph (1) shall be filed and made available for public inspection in the appropriate office of the Secretary. 
(c)Incorporation of acquired land and interestsAny land within the boundary of a wilderness area designated by this Act that is acquired by the United States shall— 
(1)become part of the wilderness area in which the land is located; and 
(2)be managed in accordance with this Act, the Wilderness Act (16 U.S.C. 1131 et seq.) and any other applicable law. 
(d)WithdrawalSubject to valid rights in existence on the date of the enactment of this Act, the Federal land designated as wilderness by this Act is withdrawn from all forms of— 
(1)entry, appropriation, or disposal under the public land laws; 
(2)location, entry, and patent under the mining laws; and 
(3)disposition under all laws pertaining to mineral and geothermal leasing or mineral materials. 
(e)Fire, insect, and disease management activities 
(1)In generalThe Secretary may take such measures in the wilderness areas designated by this act as are necessary for the control and prevention of fire, insects, and diseases, in accordance with— 
(A)section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)); and 
(B)House Report No. 98–40 of the 98th Congress. 
(2)ReviewNot later than 1 year after the date of the enactment of this Act, the Secretary shall review existing policies applicable to the wilderness areas designated by this Act to ensure that authorized approval procedures for any fire management measures allow a timely and efficient response to fire emergencies in the wilderness areas. 
(f)Snow sensors and stream gaugesIf the Secretary determines that hydrologic, meteorologic, or climatological instrumentation is appropriate to further the scientific, educational, and conservation purposes of the wilderness areas designated by this Act, nothing in the Act shall prevent the installation and maintenance of the instrumentation within the wilderness areas. 
(g)Military activitiesNothing in this Act precludes low-level overflights of military aircraft, the designation of new units of special airspace, or the use or establishment of military flight training routes over wilderness areas designated by this Act. 
(h)LivestockGrazing of livestock and the maintenance of existing facilities related to grazing in the wilderness areas designated by this Act, established before the date of the enactment of this Act shall be permitted to continue in accordance with— 
(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and 
(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405). 
(i)Fish and wildlife management 
(1)In generalIn furtherance of the purposes of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may carry out management activities to maintain or restore populations and habitats for fish and wildlife in wilderness areas designated by this Act if such activities are— 
(A)consistent with applicable wilderness management plans; and 
(B)carried out in accordance with applicable guidelines and policies. 
(2)State jurisdictionNothing in this Act affects the jurisdiction of the State of California with respect to fish and wildlife on public land. 
(j)Adjacent management 
(1)In generalNothing in this Act creates protective perimeters or buffer zones around the wilderness areas designated by this Act. 
(2)Non-wilderness activitiesThe fact that non-wilderness activities or uses can be seen or heard from areas within a wilderness area designated by this Act shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area. 
5.Wild and scenic river designation 
(a)Designation of the amargosa wild and scenic river, californiaSection 3(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end the following: 
 
(167)Amargosa river, californiaThe following segments of the Amargosa River in the State of California, to be administered by the Secretary of Interior: 
(A)The approximately 4.03 miles of the Amargosa River from the northern boundary of section 7 T21N R7E to 100 feet upstream of the Tecopa Hot Springs road crossing, as a scenic river. 
(B)The approximately 6.69 miles of the Amargosa River from 100 feet downstream of the Tecopa Hot Springs Road crossing to 100 feet upstream of the Old Spanish Trail Highway crossing near Tecopa, as a scenic river. 
(C)The approximately 7.82 miles of the Amargosa River from the northern boundary of section 16 T20N R7E to the boundary of the Kingston Range Wilderness excluding the Sperry Wash OHV corridor in section 10 T19N R7E, as a wild river.  
(D)The approximately 5.41 miles of the Amargosa River from the boundary of the Kingston Range Wilderness in section 10 T19N R7E to the southern boundary of section 31 T19N R7E, as a recreational river.. 
6.Appropriations for winter management of the humboldt-toiyabe national forest There is authorized to be appropriated $2,000,000 annually to the Secretary of Agriculture for management and enforcement of snowmobile use in areas adjacent to the Hoover Wilderness Addition in the Humboldt-Toiyabe National Forest. 
 
